Citation Nr: 0503707	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-05 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to May 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the No. 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for 
coronary artery disease and a lumbar spine disability.

In March 2004, the veteran testified before the undersigned 
at a Travel Board hearing.  


FINDINGS OF FACT

1.  A chronic lumbar spine disorder was not manifest during 
service and is not attributable to service; post-service 
complaints of low back pain were not derived from inservice 
disease or injury.  

2.  Cardiovascular disease to include coronary artery disease 
was not manifest during service or within one year of service 
and is not attributable to service.  


CONCLUSIONS OF LAW

1.  A chronic lumbar spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  

2.  Cardiovascular disease to include coronary artery disease 
was not incurred in or aggravated by service nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a letter from the RO to the veteran in October 2003.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claims and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claims, notice of what the claimant could do to 
help the claims and notice of how the claims were still 
deficient.  The veteran was also provided notice that he 
should submit pertinent evidence in his possession per 
38 C.F.R. § 3.159(b)(1).  He was advised of how and where to 
send this evidence and how to ensure that it was associated 
with his claim.  

In this case VCAA notification did not predate the 
adjudication of the issues perfected on appeal.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  However, the veteran was provided subsequent process in 
a December 2003 supplemental statement of the case.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims, and 
notice of how the claims were still deficient.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran's VA medical records have been 
obtained and satisfy 38 C.F.R. § 3.326.  In addition, the 
veteran requested that the ship logs from the USS Pine Island 
and USS William Mitchell be obtained and they were so 
obtained.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Background

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of cardiovascular or low 
back disease or injury.  The veteran was afforded a discharge 
examination in May 1954.  At that time, he did not report any 
prior cardiovascular or low back injury or other complaint.  
On examination, heart, spine, musculoskeletal, and neurologic 
evaluations were normal.  Blood pressure was 118/62 sitting 
and 122/70 standing.  An electrocardiogram (EKG) was not 
performed.  

Following service, there were no complaints, findings, 
treatment, or diagnosis of cardiovascular or low back 
complaints for many years.  

The record reflects that in December 1971, the veteran was 
involved in an automobile accident.  Thereafter, he 
complained of back pain which continued over the years.  A 
March 1975 VA record noted that the veteran's low back pain 
originated with the December 1971 accident.  Thereafter, it 
has been noted that the veteran has chronic back pain, but no 
diagnosis of underlying pathology was rendered.  

A January 1993 VA hospitalization report showed that the 
veteran had a long history of hypertension since 1963, but no 
previous history of coronary artery disease.  It was noted 
that the veteran had been in good health until December 1991 
when he underwent gall bladder surgery.  After returning to 
work in February 1992, the veteran complained of chest pain 
which radiated down his arm, tachycardia, and chest 
tightness.  The veteran underwent coronary artery bypass 
grafting, carotid Dopplers, pulmonary function tests, a 
treadmill stress test, and cardiac catherization.  The 
diagnosis was coronary artery disease and hypertension.  

In February 1993, a VA Form 21-526 was received from the 
veteran.  At that time, the veteran stated that he had had a 
heart condition since 1986 as well as a condition of the 
spine since some "unknown" time.  

In March 1994, the veteran was afforded a VA examination.  
Physical examination resulted in diagnoses of 
arteriosclerotic heart disease; coronary arteriosclerosis, 
postoperative status; four vessel artery bypass procedure, 
compensated Class III-C; and hypertension.  

In March 2004, the veteran testified before the undersigned 
at a Travel Board hearing.  At that time, he stated that he 
injured his low back in 1951 while aboard the USS Pine Island 
while he was moving heavy boxes.  The veteran reported that 
one of the boxes fell and pinned him against the bulkhead.  
At first, he did not believe that he was injured, but the 
next day, he could barely move and went to sick bay and was 
given pain pills.  Thereafter, cold weather exacerbated his 
back.  In addition, he could not walk for extended distances.  
After service, he related that he was in a car accident in 
1971 and his back was evaluated.  He indicated that he was 
told that there was nothing really wrong with his back.  With 
regard to his heart, the veteran related that prior to his 
discharge from service, there was a period of time aboard 
ship where he and other servicemembers were deprived of 
enough food and of showers for 2 weeks.  When he was coming 
off the vessel, he felt chest pain and weakness.  He was told 
that he could be sent to a Naval Hospital for an EKG, but 
that would delay his discharge for 5 days so he declined.  He 
reported that he had a heart attack in the early 1970's and 
eventually had bypass surgery in the early 1990's.  

In support of his claim, the veteran request that ship logs 
from the USS Pine Island and USS William Mitchell.  These 
records were obtained, but they do not contain any specific 
information about the veteran.  

Also, in support of his claim, the veteran submitted a lay 
statement from W.M. who stated that he served with the 
veteran and saw the incident where the veteran was pinned by 
the box.  Afterwards, he recalled that the veteran had 
complained of a sore back for several days thereafter.  


Analysis

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran does not assert that 
claimed disabilities were incurred in combat.  Thus, 38 
U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for a chronic disease, 
including hypertension, cardiovascular-renal disease, and 
valvular heart disease, if manifested to a compensable degree 
with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

For veterans, disability compensation derives from 2 
statutes, sections 1110 and 1131.  Both provide for 
compensation, beginning with the following words; "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty..."  Thus, in order for a veteran 
to qualify for compensation under those statutes, the veteran 
must prove the existence of disability and that a disability 
has resulted from a disease or injury that occurred in the 
line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Stated differently, a claim fails if there 
is an absence of disability or an absence of disease or 
injury.

"Arthralgia" is defined as pain in a joint.  See DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  The 
United States Court of Appeals for Veterans Claims ("the 
Court") has stated in Clyburn v West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez.  Such a "pain 
alone" claim must fail when there is no sufficient factual 
showing that the pain derives from an inservice disease or 
injury.  Id.

Lay persons have not been shown to be capable of making 
medical conclusions, thus, their statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Lumbar Spine

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of low back disease or 
injury.  The veteran was afforded a discharge examination in 
May 1954.  At that time, he did not report any prior low back 
injury.  On examination, spine, musculoskeletal, and 
neurologic evaluations were normal.  

The veteran maintains that he injured his low back when a box 
fell on top of him.  He is competent to state that a box fell 
on him and that his low back hurt afterwards.  He has 
submitted lay evidence which supports his statement.  
However, neither the veteran nor the other servicemember is 
competent to state that this injury resulted in permanent low 
back disability.  As noted, assuming this event occurred as 
reported, the veteran's discharge examination was negative 
for any abnormality of the low back.  The incident was acute 
and transitory and was without lasting residuals.  Thus, 
there was no chronic inservice back disorder.  

The record shows that the veteran began having low back pain 
following a 1971 post-service automobile accident.  The 
record reflects that in December 1971, the veteran was 
involved in an automobile accident.  Thereafter, he 
complained of back pain which continued over the years.  A 
March 1975 VA record noted that the veteran's low back pain 
originated with the December 1971 accident.  Thereafter, it 
has been noted that the veteran has chronic back pain, but no 
diagnosis of underlying pathology was rendered.  Further, the 
post-service complaints of low back pain were attributed to 
the 1971 accident and were not derived from inservice disease 
or injury.  

The veteran and his friend indicated that the veteran injured 
his low back during service.  While they are competent to 
state that the veteran complained of low back pain following 
the incident with the heavy box, they are not competent to 
state that this injury resulted in low back disease.  
Following service, the veteran was in a 1971 automobile 
accident.  Following this accident, the competent evidence 
establishes that the veteran had an onset of low back pain 
which he continued to have over the years.  The veteran's 
chronic low back pain was attributed to the 1971 accident and 
was not attributed to inservice disease or injury.  There is 
no competent evidence attributing any chronic lumbar spine 
disorder to service, including to disease or injury in 
service.  Therefore, the claim of service connection for a 
low back disability must be denied.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert.


Heart

The veteran asserts that prior to his discharge from service, 
there was a period of time aboard ship where he and other 
servicemembers were deprived of enough food and of showers 
for 2 weeks.  When he was coming off the vessel, he felt 
chest pain and weakness.  He was told that he could be sent 
to a Naval Hospital for an EKG, but that would delay his 
discharge for 5 days so he declined.  He reported that he had 
a heart attack in the early 1970's and eventually had bypass 
surgery in the early 1990's.  

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of cardiovascular disease 
or injury.  The veteran was afforded a discharge examination 
in May 1954.  At that time, he did not report any prior 
cardiovascular injury or other complaint.  On examination, 
heart evaluation was normal.  Blood pressure was 118/62 
sitting and 122/70 standing.  An EKG was not performed.  

Following service, there were no complaints, findings, 
treatment, or diagnosis of cardiovascular complaints for many 
years.  The medical records state that in 1963, the veteran 
was diagnosed as having hypertension.  Thereafter, he 
eventually developed other cardiovascular disabilities, to 
include coronary artery disease, for which he received 
surgical treatment and medication.  There is no competent 
evidence establishing a connection between post-service 
diagnoses of cardiovascular disease to include coronary 
artery disease and service.  

The veteran's statement to the effect that his current 
cardiovascular disease is related to chest pains he claims he 
had in service cannot be considered competent medical 
evidence of a nexus.  The veteran, as a laymen is not 
competent to comment on medical causation.  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet.App. 91 (1993).

In sum, cardiovascular disease to include coronary artery 
disease was not manifest during service or within one year of 
service and is not attributable to service.  Therefore, the 
claim of service connection for coronary artery disease must 
be denied.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert.


ORDER

Service connection for a lumbar spine disability is denied.  

Service connection for coronary artery disease is denied.  



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


